DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  JONATHAN RODOLFO SANCHEZ,
                           Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D16-658

                              [ July 13, 2017 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 13CF008686AMB.

  Carey Haughwout, Public Defender, and Peggy Natale, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.